UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number : 811-22114 Name of Registrant: Vanguard Montgomery Funds Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Registrant’s telephone number, including area code: (610) 669-1000 Date of fiscal year end: December 31 Date of reporting period: January 1, 2014 – June 30, 2014 Item 1: Reports to Shareholders Semiannual Report | June 30, 2014 Vanguard Market Neutral Fund Vanguard’s Principles for Investing Success We want to give you the best chance of investment success. These principles, grounded in Vanguard’s research and experience, can put you on the right path. Goals. Create clear, appropriate investment goals. Balance. Develop a suitable asset allocation using broadly diversified funds. Cost. Minimize cost. Discipline. Maintain perspective and long-term discipline. A single theme unites these principles: Focus on the things you can control. We believe there is no wiser course for any investor. Contents Your Fund’s Total Returns. 1 Chairman’s Letter. 2 Advisor’s Report. 6 Fund Profile. 8 Performance Summary. 10 Financial Statements. 11 About Your Fund’s Expenses. 25 Trustees Approve Advisory Arrangement. 27 Glossary. 28 Please note: The opinions expressed in this report are just that—informed opinions. They should not be considered promises or advice. Also, please keep in mind that the information and opinions cover the period through the date on the front of this report. Of course, the risks of investing in your fund are spelled out in the prospectus. See the Glossary for definitions of investment terms used in this report. About the cover: The ship’s wheel represents leadership and guidance, essential qualities in navigating difficult seas. This one is a replica based on an 18th-century British vessel. The HMS Vanguard , another ship of that era, served as the flagship for British Admiral Horatio Nelson when he defeated a French fleet at the Battle of the Nile. Your Fund’s Total Returns Six Months Ended June 30, 2014 Total Returns Vanguard Market Neutral Fund Investor Shares 2.81% Institutional Shares 2.92 Citigroup Three-Month U.S. Treasury Bill Index 0.00 Equity Market Neutral Funds Average 0.60 Equity Market Neutral Funds Average: Derived from data provided by Lipper, a Thomson Reuters Company. Institutional Shares are available to certain institutional investors who meet specific administrative, service, and account-size criteria. Your Fund’s Performance at a Glance December 31, 2013, Through June 30, 2014 Distributions Per Share Starting Ending Income Capital Share Price Share Price Dividends Gains Vanguard Market Neutral Fund Investor Shares $11.03 $11.34 $0.000 $0.000 Institutional Shares 10.97 11.29 0.000 0.000 1 Chairman’s Letter Dear Shareholder, Helped by a diverse collection of holdings from airlines to food companies, Vanguard Market Neutral Fund outpaced its comparative standards for the first half of 2014. The fund’s Investor Shares returned 2.81% for the six months ended June 30; Institutional Shares returned 2.92%. The fund’s benchmark, the Citigroup Three-Month U.S. Treasury Bill Index, returned 0.00%, and its peer funds, on average, returned 0.60%. Returns for the broad U.S. stock market were strong, with major indexes finishing near record highs. Investors looked beyond challenges, among them conflict in the Middle East that contributed to a rise in oil prices. Instead, they focused on positives including lower unemployment, strong corporate earnings, a wave of mergers and acquisitions, and continued low borrowing costs. During a broad stock market rally, the Market Neutral Fund’s results wouldn’t be expected to keep pace. The fund’s objective isn’t to outperform the equity market, but rather to be neutral to market conditions and produce results that exceed the returns of three-month Treasury bills. 2 After starting the half year slowly, stocks pushed higher U.S. stocks declined in January but went on to advance in each of the next five months. For the half year, the broad U.S. stock market returned about 7%. Stocks were notably resilient, surging ahead after dips sparked by turmoil in Iraq and conflict in Ukraine. Citing the U.S. economy’s progress, the Federal Reserve has steadily trimmed its stimulative monthly bond-buying since January. At the same time, investors have been reassured by the Fed’s decision to keep interest rates low for an extended period. International stocks overall returned nearly 6%. Emerging markets stocks, which have rebounded sharply in recent months, were the top performers, followed by stocks of developed markets in Europe and then those in the Pacific region. The period was strong for bonds as yields dropped and prices rose Bond prices spent most of the six months regaining the ground they lost in 2013. Over the period, the broad U.S. taxable bond market returned 3.93%. The yield of the benchmark 10-year Treasury note ended June at 2.54%, down from almost 3% on December 31. (Bond prices and yields move in opposite directions.) Market Barometer Total Returns Periods Ended June 30, 2014 Six One Five Years Months Year (Annualized) Stocks Russell 1000 Index (Large-caps) 7.27% 25.35% 19.25% Russell 2000 Index (Small-caps) 3.19 23.64 20.21 Russell 3000 Index (Broad U.S. market) 6.94 25.22 19.33 FTSE All-World ex US Index (International) 5.75 21.93 11.40 Bonds Barclays U.S. Aggregate Bond Index (Broad taxable market) 3.93% 4.37% 4.85% Barclays Municipal Bond Index (Broad tax-exempt market) 6.00 6.14 5.81 Citigroup Three-Month U.S. Treasury Bill Index 0.00 0.04 0.07 CPI Consumer Price Index 2.27% 2.07% 2.02% 3 Municipal bonds returned 6.00% amid support from the broad bond market rally, investors’ greater appetite for tax-exempt income, and a decline in the pool of new issues. International bond markets (as measured by the Barclays Global Aggregate Index ex USD) returned 5.59%. In June, the European Central Bank made the unprecedented move of lowering a key interest rate below zero, to –0.10%, in an effort to avert deflation and induce banks to lend and thus fuel economic growth. Although the period was strong worldwide for bonds, it’s worth remembering that the current low yields imply lower future returns: As yields drop, the scope for further declines—and increases in prices—diminishes. Returns remained tiny for money market funds and savings account returns because of the Fed’s target of 0%–0.25% for short-term interest rates. The fund notched successes on both sides of the ledger Your fund seeks to achieve market neutrality by holding both “long” and “short” portfolios of approximately equal value. In a sense, these portfolios are mirror images of each other, with similar weightings in each of the ten industry sectors the fund encompasses. Short-selling is a technique that aims to profit from a decline in a stock’s price; it’s the opposite of the more familiar long approach, in which investors buy stocks whose value they believe will rise. Investors don’t own the stock they’re shorting. Instead, they borrow shares of the stock and sell them, in hopes of returning them at a lower price. Combining short investments with offsetting long investments can enhance the diversification of a portfolio by providing returns that aren’t closely correlated with the moves of the broad stock market. That, of course, is the goal of the Market Neutral Fund, whose overall performance reflects the net results of its short and long positions. Extensive use of short-selling makes the Market Neutral Fund different from traditional mutual funds. Given the fund’s distinctive characteristics, investors should carefully evaluate its appropriateness for their specific situations. The fund can play a role as a small portion of a large, already well-diversified portfolio. Your fund’s advisor—Vanguard Equity Investment Group, through its Quantitative Equity Group—uses sophisticated computer models in making both its long and short stock selections. Over the six months, the advisor had success on both sides of the ledger. Long positions in the stocks of airlines did especially well. Airlines have benefited from industry consolidation that has allowed carriers to raise prices at a time when demand seems to be picking up. Investments in food companies and defense contractors also fared well. 4 On the short side, the fund benefited from declines in the shares of a range of companies that depend on consumer spending, from makers of cosmetics to restaurants. Consumer spending was weak in the first quarter, an apparent result of the harsh winter in much of the country. The fund had disappointing results with its short positions in the shares of mining companies and utilities. For more about the advisor’s strategy and the fund’s positioning during the six months, please see the Advisor’s Report that follows this letter. Don’t let complacency set your portfolio adrift At Vanguard, we often warn investors against letting their emotions become entangled with their investments. When the financial markets are in turmoil, for example, we’ll caution investors not to let fear lead to rash decisions. But complacency can also stand in the way of achieving your financial goals. And lately, conditions have been ripe for complacency. Volatility, a hallmark of stock investing, seems to have vanished for the moment, and returns have been robust. In the more than five years since its March 2009 bottom, the broad U.S. stock market, as measured by the Russell 3000 Index, has produced average annual returns of about 26%. That’s more than double the market’s historical average annual return. And in recent weeks, several indexes have reached record highs. The investment winds don’t always blow so favorably, of course. While the smooth sailing lasts, however, it creates risks of its own: In such a calm climate, it can be easy to lose sight of fundamentals, especially the importance of rebalancing. Without rebalancing—periodically adjusting your asset allocation so that it stays in line with your goals and risk tolerance—you can end up with a portfolio that’s very different from, and potentially riskier than, the one you intended to have. Whether the market’s moving up, down, or sideways, we always encourage our clients to stay focused on four keys to Vanguard’s timeless principles for investment success: goals, balance, cost, and discipline. (You can read more about our principles in Vanguard’s Principles for Investment Success , available at vanguard.com/ research.) As always, thank you for investing with Vanguard. Sincerely, F. William McNabb III Chairman and Chief Executive Officer July 21, 2014 5 Advisor’s Report For the six months ended June 30, 2014, U.S. equities continued their march upward from very strong 2013 results. The broad U.S. equity market rose 6.94%, large-capitalization stocks bested smaller-cap equities by about 4 percentage points, and value-oriented companies surpassed their growth counterparts by about 2 percentage points. The U.S. equity market generally outpaced international markets, and emerging-market returns outpaced those of developed markets. Performance within the U.S. market was broad-based as all ten industry sectors generated positive returns. Results were best in utilities, energy, and health care. Consumer discretionary stocks, though they advanced, were the laggards. Within this global environment, the Market Neutral Fund returned 2.81% for Investor Shares. We believe it is important to remind investors that the fund’s strategy is not to outperform the equity market, but rather to be neutral to market conditions and produce results that exceed those of three-month U.S. Treasury bills. The U.S. equity market, after falling more than 3% in January, rose for five straight months as central banks maintained their accommodative policies and as volatility decreased across financial markets. In mid-June, the Chicago Board Options Exchange Volatility Index (VIX) registered its lowest level (10.61) in seven years. Real estate and labor markets continued to recover slowly but consistently. Although first-quarter gross domestic product was hampered by a difficult winter, growth expectations for the rest of 2014 and beyond are in the range of 2% to 3%. Lastly, bond credit spreads have decreased to a level not seen since 2006, an indicator of risk-taking and optimism that can drive equity markets higher. Although it’s important to understand how these macroeconomic factors affect overall portfolio performance, our approach to investing focuses on specific stock fundamentals. We seek to compare all stocks in our investment universe within industry groups to identify those with characteristics that we believe will outperform over the long run. To do this, we use a strict quantitative process that concentrates on a combination of valuation and other factors focused on fundamental growth. Using the results of our model, we then construct our portfolio, aiming to maximize expected return by overweighting our most attractively ranked stocks and shorting the most unattractive ones, dollar for dollar. Importantly, we also minimize exposure to risks relative to our benchmark that our research indicates do not improve returns, such as market capitalization and industry representation. For the six months, our analysis shows that our stock selection model was effective, with four of its five signals producing positive performance. The 6 valuation model was the strongest contributor, followed by growth; the sentiment signal slightly detracted. Our model’s results across sectors was effective, as we produced positive stock selection results in seven of the ten sectors, led by industrials and consumer staples. Selections in materials and utilities detracted the most from performance. Long positions in Trinity Industries and Delta Air Lines and a short position in UTi Worldwide led the results in industrials. In consumer staples, long positions in Keurig Green Mountain and Pilgrim’s Pride and a short position in Elizabeth Arden drove results. Short positions in Royal Gold and Flotek Industries, both in materials, and in Dynegy and Integrys Energy Group, both in utilities, declined the most within those sectors. We thank you for your investment and look forward to the second half of the fiscal year. James D. Troyer, CFA, Principal, Portfolio Manager James P. Stetler, Principal, Portfolio Manager Michael R. Roach, CFA, Portfolio Manager Vanguard Equity Investment Group July 25, 2014 7 Market Neutral Fund Fund Profile As of June 30, 2014 Share-Class Characteristics Investor Institutional Shares Shares Ticker Symbol VMNFX VMNIX Total Expense Ratio 1 1.60% 1.50% Management Expenses 0.19 % 0.09% Dividend Expenses on Securities Sold Short 2 1.18
